DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Buruganahalli et al. (US 2013/0198509), hereon referred to as Buruganahalli, in view of Villa et al. (US 2020/0058341), and hereon referred to as Villa. 
	In regards to claims 1, 11 & 16, Buruganahalli discloses establishing, by a constrained device, a secure transport session with a server (Identifying a transport layer security (TLS) session between a client and a server; One or more clients 12 communicating in a TLS session with one or more servers; "client" and "server" are inclusive of applications (e.g., Web browsers), and devices (e.g., computers, laptops, mobile phones, mobile computing devices, mainframes, etc.) that perform functionalities associated with a client/server distributed computer networking architecture.  Paragraphs 0009-0012; 0025); storing, by the constrained device, a client session state associated with the secure transport session in memory of the constrained device (Session tickets that are stored by the client for every new connection or intermediate appliances that process the protocol; Server may encapsulate session state for the particular TLS session into a session ticket, and forward it to client; Paragraphs 0012- 0018); generating, by the constrained device, an encrypted client session state by encrypting the client session state (The TLS Record Protocol is used for encapsulation of various higher level protocols such as the TLS Handshake Protocol, which allows the server and client to authenticate each other and to negotiate an encryption algorithm and cryptographic keys before the application protocol transmits or receives its first byte of data; State information 40 is encrypted using a 128-bit key for Advanced Encryption Standard (AES) in Cipher Block Chaining (CBC) mode encryption with a given Initialization vector (IV).Paragraphs 0027-0030; 0037); transmitting, by the constrained device, the encrypted client session state to the server (Client 12 finally sends an encrypted and compressed Finished message that includes a digest of the handshake messages; Session ticket 18 is in an opaque structure (e.g., opaque to client 12) for carrying session-specific state information Paragraphs 0015; 0030-0034); transmitting, by the constrained device, a request for the encrypted client session state to the server…(Clients typically requests and receives information over a network from a server, for example, by sending messages. Servers may respond to their clients by acting on each request and returning results; Paragraphs 0020-0025); receiving, by the constrained device from the server, the encrypted client session state ((Session tickets that are stored by the client for every new connection or intermediate appliances that process the protocol; Server may encapsulate session state for the particular TLS session into a session ticket, and forward it to client; Clients typically requests and receives information over a network from a server, for example, by sending messages. Servers may respond to their clients by acting on each request and returning results; Paragraphs 0012-0018; 0020-0025); decrypting, by the constrained device, the encrypted client session state to recover the client session state (Received data is decrypted, verified, decompressed, reassembled, and then delivered to higher-level clients; Paragraphs 0029; 0035; 0039); and resuming, by the constrained device, the secure transport session using the client session state decrypted from the encrypted client session state (Client can subsequently resume the session using session ticket; Paragraphs 0012-0014; 0035).
	However, Buruganahalli does not disclose clearing, by the constrained device, the client session state from the memory upon the constrained device entering an idle state; upon the constrained device exiting the idle state.  In an analogous art Villa discloses clearing, by the constrained device, the client session state from the memory upon the constrained device entering an idle state; upon the constrained device exiting the idle state (The state machine may be initialized in state, which may represent an idle state. The idle state of state may illustrate an operating state in which the state machine 700 does not perform functions or determinations related to voltage adjustment operations; The state machine may transition from one state to another, and in doing so clearing the memory section Paragraphs 0240-0250); 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Buruganahalli, with the teachings disclosed by Villa regarding clearing, by the constrained device, the client session state from the memory upon the constrained device entering an idle state; upon the constrained device exiting the idle state. The suggestion/motivation of the combination would have been to provide additional security through access schemes for activity-based data protection in devices (Villa; Paragraph 0002). 
	In regards to claims 2 & 17, Buruganahalli discloses wherein the storing the client session state in the memory comprises storing the client session state in short-term memory that is automatically cleared upon the constrained device entering the idle state (These devices may further keep information in any suitable type of memory element (e.g., random access memory (RAM), read only memory (ROM), field programmable gate array (FPGA), erasable programmable read only memory (EPROM), electrically erasable programmable ROM (EEPROM), etc.); Paragraph 0054).
	In regards to claims 3 & 13, Buruganahalli discloses at least one client session state key associated with the secure transport session, wherein the constrained device uses the at least one client session state key to generate the encrypted client session state and to decrypt the encrypted client session state (Server may store its session state (such as ciphersuite and master secret) to a ticket that is encrypted and integrity-protected by a key known only to server; State information 40 is encrypted using a 128-bit key for Advanced Encryption Standard (AES) in Cipher Block Chaining (CBC) mode encryption with a given Initialization vector (IV).; Paragraphs 0035-0037) .
	In regards to claim 4, the combination of Buruganahalli and Villa discloses storing, by the constrained device, the at least one client session state key in the memory while the constrained device is in the idle state (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Buruganahalli and Villa. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Buruganahalli and Villa, depending on the circumstances, without exercising any inventive activity).
In regards to claim 5, Buruganahalli discloses storing, by the constrained device, a session identifier associated with the secure transport session in the memory while the constrained device is in the idle state (In the session ticket, the size of session tickets is variable, ranging from 32 bytes to 64 Kbytes (unlike Secure Sockets Layer (SSL) session identifiers, which are of fixed length (32 bytes); Paragraphs 0038; 0046).
In regards to claim 6, the combination of Buruganahalli discloses wherein the establishing comprises: sending, by the constrained device to the server, a request message including a client- initiated session resumption capability parameter; and receiving, by the constrained device from the server, an acknowledgement message including a client-initiated session resumption capability acknowledgement parameter  (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Buruganahalli and Villa. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Buruganahalli and Villa, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 7 & 19, Buruganahalli discloses wherein the request for the encrypted client session state includes a session identifier associated with the secure transport session and one or more parameters indicating that the constrained device is requesting the encrypted client session state associated with the secure transport session (In the session ticket, the size of session tickets is variable, ranging from 32 bytes to 64 Kbytes (unlike Secure Sockets Layer (SSL) session identifiers, which are of fixed length (32 bytes); Paragraphs 0038; 0046).

In regards to claims 8 & 14, Buruganahalli discloses wherein the constrained device is an Internet of Things (IoT) device (Identifying a transport layer security (TLS) session between a client and a server; One or more clients 12 communicating in a TLS session with one or more servers; "client" and "server" are inclusive of applications (e.g., Web browsers), and devices (e.g., computers, laptops, mobile phones, mobile computing devices, mainframes, etc.) that perform functionalities associated with a client/server distributed computer networking architecture.  Paragraphs 0009-0012).
In regards to claims 9, 15 & 20, Buruganahalli discloses wherein the secure transport session is a Transport Layer Security session or a Datagram Transport Layer Security session (Identifying a transport layer security (TLS) session between a client and a server; One or more clients 12 communicating in a TLS session with one or more servers; "client" and "server" are inclusive of applications (e.g., Web browsers), and devices (e.g., computers, laptops, mobile phones, mobile computing devices, mainframes, etc.) that perform functionalities associated with a client/server distributed computer networking architecture.  Paragraphs 0009-0012).
	In regards to claim 10, the combination of Buruganahalli and Villa discloses wherein the server is a distributed set of servers, the constrained device transmits the encrypted client session state to a first server instance of the distributed set of servers, the first server instance stores the encrypted client session state in shared server memory accessible by the distributed set of servers, and the constrained device receives the encrypted client session state from a second first server instance of the distributed set of servers in response to the request (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Buruganahalli and Villa. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Buruganahalli and Villa, depending on the circumstances, without exercising any inventive activity).
	In regards to claim 12, the combination of Buruganahalli and Villa discloses wherein: the memory comprises long-term memory and short-term memory, the short-term memory being configured to be automatically cleared upon the constrained device entering the idle state, the storing the client session state comprises storing the client session state in the short- term memory, and the operations further comprise storing a session identifier associated with the secure transport session in the long-term memory (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Buruganahalli and Villa. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Buruganahalli and Villa, depending on the circumstances, without exercising any inventive activity).
	In regards to claim 18 the combination of Buruganahalli and Villa, discloses 
wherein the operations further comprise: generating at least one client session state key associated with the secure transport session; and storing the at least one client session state key in the memory while the constrained device is in the idle state, wherein the constrained device uses the at least one client session state key to generate the encrypted client session state and to decrypt the encrypted client session state (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Buruganahalli and Villa. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Buruganahalli and Villa, depending on the circumstances, without exercising any inventive activity).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495